                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


RONALD KELLY,

              Plaintiff,

       vs.                                    Civil Action No. 1:20-cv-2781-WMR

BNFOCUS 3D TRUCKING, LLC and
JERRY GRAVES,

              Defendants.

                   DECLARATION OF MATTHEW W. HERRINGTON

Attorney Matthew W. Herrington hereby submits his declaration, pursuant to 28

U.S.C. § 1746, in support of Plaintiff Ronald Kelly’s Motion for Attorney’s Fees

and Costs of Litigation.

                                     1.

My name is Matthew W. Herrington. I am over the age of twenty-one (21) and

suffer from no legal disabilities. I make the following Declaration based on my

personal knowledge as well as the contemporaneous business records of my firm.

                                     2.

I have been practicing law since my graduation, cum laude, from the University of

Georgia School of Law in 2013. I am admitted in all state courts in Georgia, the

                                          1
United States District Court for the Northern, Middle, and Southern Districts of

Georgia, as well as the United States Court of Appeals for the Eleventh Circuit. I

have practiced employment law—primarily Fair Labor Standards Act litigation—

since approximately October 2013, primarily in the Atlanta metropolitan area but

also throughout the state of Georgia. I have been an invited presenter at a CLE

session organized by the Georgia chapter of the National Employment Lawyers

Association. I have served as counsel in over 100 FLSA cases, including several

collective actions.

                                          3.

I, together with Attorney Jack Spradley, have represented the Plaintiff in this

action since June 2020. I had primarily responsible for drafting pleadings and

motions and conducting settlement negotiations. I briefly consulted attorney

Charles R. Bridgers on several occasions.

                                          4.

Our firm has a practice of keeping contemporaneous time and expense records as

part of our regular business activity. Individual slips (or records of activities and

costs) are created by persons with knowledge of the activities described. The

information is tracked in Timeslips, our time and billing software. A true and

correct copy of the firms billing records for fees is attached hereto as Exhibit “A”.


                                           2
A true and correct copy of the firm’s billing records for costs is attached hereto as

Exhibit “B”. These records are an accurate representation of the time, effort, and

costs incurred in prosecuting this matter.

                                         5.

As of September 22, 2020, our firm has tracked and incurred $7,209.25 in attorney

fees (see Attachment A) and $575 in expenses (see Attachment B) in prosecuting

this action, for a total of $7,684.25. After reviewing the billing records and

exercising my billing judgment, I decided not to seek 0.6 hours of my own time

($210) relating to Mr. Spradley’s admission to this Court and to revision of the

format of the Certificate of Interested Persons because I deemed them to be likely

outside the scope of fees properly recoverable under 29 U.S.C. § 216(b).

                                         6.

Additionally, a significant amount of my own time at the outset of this case spent

communicating with Attorney Spradley was not recorded and fees for that time are

not being sought.

                                         7.

Based on my experience in litigating labor and employment claims including those

arising under the FLSA, I am familiar with the hourly rates charged by other civil

rights and labor and employment attorneys (and their staffs), including attorneys


                                             3
who represent primarily plaintiffs and attorneys who represent primarily

employers.

                                        8.

My hourly rate of $350 per hour is reasonable and in line with the rates charged by

other attorneys in the Atlanta area who possess similar skill, experience and

training. I now charge most of my new clients $350 per hour whether paid hourly

or on a contingency fee basis. This is a modest increase from my previous rate of

$325, which had remained unchanged for two years until January 1, 2020. My

current $350 per hour rate has been approved by this Court, most recently in Ogier

v. M-Entertainment Properties, LLC, et al., 1:19-cv-372-TWT, Dkt. 50 (N.D. Ga.

May 15, 2020); Jackson et al. v. American Disposal Service of Georgia, Inc., 1:19-

cv-4428-AT, Dkt. 33 (N.D. Ga. July 30, 2020).

                                        9.

Based on my experience and training, I possess the requisite skills and knowledge

to adequately represent my client and to offer my professional opinion concerning

the reasonableness of the number of hours expended in this case and the

reasonableness of the hourly rates sought to be recovered.




                                         4
                                         10.

The expenses and the effort incurred were reasonable to prosecute this matter and

to obtain an excellent result for the Plaintiff. As demonstrated in attachments to

this declaration, none of the hours expended by counsel or staff has been

“excessive,” “redundant” or “unnecessary.” To the contrary, at every opportunity,

Plaintiffs’ attorneys attempted to economize and to minimize expenses. As the

Court will note, our staff members bill at different rates depending on their

experience level. We attempt to assign tasks to the appropriate person to reduce the

overall bill.



I declare under penalty of perjury that the foregoing is true and correct.



Executed on this 24th day of September 2020.

                                               s/ Matthew W. Herrington
                                               Matthew W. Herrington
                                               Georgia Bar No. 275411




                                          5
ATTACHMENT A
9/22/2020                          DeLong Caldwell Bridgers Fitzpatrick & Benjamin, LLC
11:34 AM                                 --DCBFB Fee App Time Listing by Date                             Page       1


                                                       Selection Criteria

Slip.Slip Type              Time
Clie.Selection              Include: Kelly, Ronald


Rate Info - identifies rate source and level


Slip ID                                                 Timekeeper                 Units          Rate    Slip Value
  Dates and Time                                        Activity               DNB Time      Rate Info
  Posting Status                                        Client                              Bill Status
  Description                                           Reference
143527              TIME                                M. Herrington                1.60      350.00        560.00
  6/15/2020                                             Research-Legal               0.00        T@1
  WIP                                                   Kelly, Ronald
  Research on compensable time issue;
  communication with co-counsel re: client intake
  and fee issues

143529                  TIME                            M. Herrington                0.70      350.00        245.00
  6/15/2020             2:29 PM                         ClientComm                   0.00        T@1
  WIP                                                   Kelly, Ronald
  Call with client to discuss intake issues; prepare
  retainer and client info. sheet

143536                   TIME                           M. Herrington                0.40      350.00        140.00
  6/15/2020                                             Settlement                   0.00        T@1
  WIP                                                   Kelly, Ronald
  Call with client; finalize edits to demand letter;
  email co-counsel

145385                TIME                            M. Herrington                  1.60      350.00        560.00
  7/1/2020                                            Compl_COIP_Ser                 0.00        T@1
  WIP                                                 Kelly, Ronald
  Draft complaint; review client documents provided;
  provide draft of complaint to co-counsel for review

145386               TIME                      M. Herrington                         0.20      350.00            70.00
  7/1/2020                                     Misc                                  0.20        T@1
  WIP                                          Kelly, Ronald                                Do Not Bill
  Communication with Bagby re: admission
  procedures in NDGA; review NDGA admission and
  pro hac procedures

145387               TIME                         M. Herrington                      0.20      350.00            70.00
  7/2/2020                                        Compl_COIP_Ser                     0.20        T@1
  WIP                                             Kelly, Ronald                             Do Not Bill
  Revise COIP per new firm format; review Local
  Rules for requirements; contact CRB re: changes

144141               TIME                              S. Toenes                     0.85      125.00        106.25
  7/7/2020                                             Compl_COIP_Ser                0.00        T@1
  WIP                                                  Kelly, Ronald
  Draft COIP; electronically file COIP; create service
  package; email process server
9/22/2020                         DeLong Caldwell Bridgers Fitzpatrick & Benjamin, LLC
11:34 AM                                --DCBFB Fee App Time Listing by Date                             Page       2


Slip ID                                              Timekeeper                   Units          Rate    Slip Value
  Dates and Time                                     Activity                 DNB Time      Rate Info
  Posting Status                                     Client                                Bill Status
  Description                                        Reference
145388             TIME                              M. Herrington                  0.20      350.00            70.00
  7/8/2020                                           Compl_COIP_Ser                 0.20        T@1
  WIP                                                Kelly, Ronald                         Do Not Bill
  Communication with co-counsel and SMT re:
  service issues

144147                  TIME                         S. Toenes                      0.20      125.00            25.00
  7/9/2020                                           ServiceofP                     0.00        T@1
  WIP                                                Kelly, Ronald
  Electronically file Proof of Service; calendar
  Answer due date

144228                TIME                           J. Sorrenti                    0.90      165.00        148.50
  7/24/2020                                          Motions                        0.00        T@1
  WIP                                                Kelly, Ronald
  Discussion with MH re: preparing Motion for
  Extension of time for Answer; file review; drafted
  Motion and proposed Order, edited, finalized and
  filed with Court; emails to and from MH

144498               TIME                            J. Sorrenti                    0.10      165.00            16.50
  8/13/2020                                          Misc                           0.00        T@1
  WIP                                                Kelly, Ronald
  Emails to and from MH; revie of notice of
  appearance,

144561                TIME                           M. Herrington                  0.30      350.00        105.00
  8/18/2020                                          Settlement                     0.00        T@1
  WIP                                                Kelly, Ronald
  Review settlement correspondence from
  Defendant; Call with client and co-counsel to
  discuss settlement offer and settlement strategy

144563                TIME                           C.R. Bridgers                  0.10      425.00            42.50
  8/18/2020                                          Settlement                     0.00        T@1
  WIP                                                Kelly, Ronald
  Discuss settlement process and provide Plaintiff's
  leaning release to Herrington.

144566                TIME                          M. Herrington                   1.40      350.00        490.00
  8/18/2020                                         Settlement                      0.00        T@1
  WIP                                               Kelly, Ronald
  Drafting settlement agreement; discuss terms with
  CRB

144628                TIME                           M. Herrington                  0.70      350.00        245.00
  8/20/2020                                          Settlement                     0.00        T@1
  WIP                                                Kelly, Ronald
  Finalize settlement offer
9/22/2020                          DeLong Caldwell Bridgers Fitzpatrick & Benjamin, LLC
11:34 AM                                 --DCBFB Fee App Time Listing by Date                             Page       3


Slip ID                                              Timekeeper                    Units          Rate    Slip Value
  Dates and Time                                     Activity                  DNB Time      Rate Info
  Posting Status                                     Client                                 Bill Status
  Description                                        Reference
144750                TIME                           M. Herrington                   1.30      350.00        455.00
  8/25/2020                                          Settlement                      0.00        T@1
  WIP                                                Kelly, Ronald
  Communications with Def.; discuss settlement
  issues with CRB and co-counsel; draft revised
  version of settlement with fees to be determined by
  court.

144808              TIME                              C.R. Bridgers                  0.36      425.00        153.00
  8/25/2020                                           Settlement                     0.00        T@1
  WIP                                                 Kelly, Ronald
  Review settlemet agreement.

144865                TIME                            M. Herrington                  1.60      350.00        560.00
  8/25/2020                                           Settlement                     0.00        T@1
  WIP                                                 Kelly, Ronald
  Begin drafting fee petition and declarations

144878              TIME                              C.R. Bridgers                  0.10      425.00            42.50
  9/1/2020                                            Settlement                     0.00        T@1
  WIP                                                 Kelly, Ronald
  Respond to Herrington re motion to approve
  settlement.

144967                TIME                         M. Herrington                     1.30      350.00        455.00
  9/3/2020                                         Settlement                        0.00        T@1
  WIP                                              Kelly, Ronald
  Drafting settlement motion; research on flsa
  settlement approval where there is no compromise.

145281                 TIME                           M. Herrington                  0.30      350.00        105.00
  9/17/2020                                           Motions                        0.00        T@1
  WIP                                                 Kelly, Ronald
  Finalize draft of motion for approval

145282                 TIME                           M. Herrington                  1.80      350.00        630.00
  9/17/2020            3:26 PM                        Motions                        0.00        T@1
  WIP                                                 Kelly, Ronald
  Draft fee petition

145298                TIME                            M. Herrington                  0.50      350.00        175.00
  9/18/2020           10:47 AM                        Motions                        0.00        T@1
  WIP                                                 Kelly, Ronald
  Continue drafting fee petition

145335               TIME                             M. Herrington                  2.40      350.00        840.00
  9/18/2020                                           Motions                        0.00        T@1
  WIP                                                 Kelly, Ronald
  Continue drafting motion for fees; begin
  declarations
9/22/2020                         DeLong Caldwell Bridgers Fitzpatrick & Benjamin, LLC
11:34 AM                                --DCBFB Fee App Time Listing by Date                             Page       4


Slip ID                                                Timekeeper                 Units          Rate    Slip Value
  Dates and Time                                       Activity               DNB Time      Rate Info
  Posting Status                                       Client                              Bill Status
  Description                                          Reference
145342                TIME                             S. Toenes                    0.20      125.00            25.00
  9/18/2020                                            Settlement                   0.00        T@1
  WIP                                                  Kelly, Ronald
  Pull reports from TS for Motion for Attorneys Fees

145380               TIME                              M. Herrington                1.30      350.00        455.00
  9/21/2020                                            Motions                      0.00        T@1
  WIP                                                  Kelly, Ronald
  Continue work on fee petition, finalize.

145381                 TIME                            M. Herrington                1.20      350.00        420.00
  9/22/2020                                            Motions                      0.00        T@1
  WIP                                                  Kelly, Ronald
  Draft declarations; consult with co-counsel on
  motion for approval and fee petition; finalize for
  filing.


Grand Total
                                                       Billable                    21.21                   6999.25
                                                       Unbillable                   0.60                    210.00
                                                       Total                       21.81                   7209.25
ATTACHMENT B
9/22/2020                         DeLong Caldwell Bridgers Fitzpatrick & Benjamin, LLC
11:33 AM                             --DCBFB Fee App Expenses_by_Date Order                              Page   1


                                                      Selection Criteria

Slip.Classification          Open
Slip.Slip Type               Expense
Clie.Selection               Include: Kelly, Ronald


                                                                       Timekeeper        Rate Type
  Date                                                                 Activity          Slip Value
  Status                                                               Client
  Description (first line)                                             Reference

                                  EXP                                  W & H Project
  7/1/2020                                                             $Filing Fee         $400.00
  Billable                                                             Kelly, Ronald
  Filing of Complaint

                                  EXP                                  W & H Project
  7/8/2020                                                             $Service Fee        $175.00
  Billable                                                             Kelly, Ronald
  Service Fee


Grand Total

                                                                                                      $575.00
